DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 10/20/22. Claim 1 has been amended. Claims 14 – 15  and 18 – 20 are cancelled. Claims 8 – 13, 16 – 18 and 21 – 24 are withdrawn due to a restriction requirement. Claims 1 - 7 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 10/20/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “-2 C/MPa”. It is unclear what unit stands for “C”. Looking at the specification, it seems to be referring to a  temperature in Celsius. If so, the unit should be amended to “oC”.
Claim 2 recites the limitation "the depolymerizing agent" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been amended to remove a depolymerizing agent and an end-capping agent from the process.
The remaining claims are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LE et al (US 2013/0337025) as evidenced by OSAKA et al (US 2015/0043943).
LE discloses (see entire document) a method to produce aliphatic polyester powdered particles [reading on the claimed particles], the method comprising depolymerizing the polyester resin in the presence of a polyol or carboxylic acid [reading on the claimed depolymerizing agent of claim 2], wherein the polyester is melted [reading on the claimed obtaining a melted product and the claimed allowing the resin to flow of claims 1 and 2], and grinding/milling the depolymerized polyester to obtain the powder (abstract, [0026]-[0030], [0059], claims 1-3). 
The milling is performed using an opposite air-jet mill by means of two opposite nozzles fed with compressed air or any other suitable gas [reading on the claimed contacting and jetting of the depolymerized product with a first compressive fluid] to obtain fine particles having narrow particle size distribution curves ([0064], [0065]). 
The particles are used in cosmetics, pharmaceuticals, etc. ([0001]).

The polyester is chosen from polylactic acid, polybutylene succinate, and others ([0015]-[0023], [0088], claim 6) [reading on the claimed amendment of claim 1 that the resin is a pressure plastic material, noting that the instant specification also recites polylactic acid and polybutylene succinate as particularly preferable pressure plastic materials (see [0043]) of the Published Application) and reading on the claimed resin containing a carbonyl structure of claims 5]. 
Regarding the amendment to claim 1, LE is silent as to the property of the resin of lowering a Tg if pressure is applied to it and a gradient change of the Tg of -2C/MPa or less. However, since LE’s resin is the same polylactic acid or polybutylene succinate used in the present invention (see [0060] of the present Published Application), it is therefore inherently able to lower the Tg if pressure is applied to it with a gradient change of -2C/MPa or less.
“Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
This is further evidenced by OSAKA who discloses that pressure plastics, and specifically polyester, possess a property of a gradient of change of -2 oC/MPa or less when pressure is applied ([0031]-[0033], [0036]-[0037], table 1).

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LE et al (US 2013/0337025) in view of  BIGG (“Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on their Properties”, Advances in Polymer Technology, Vol.24, No. 2, 69-82 (2005)) and/or the Handbook of Thermoplastic Polyesters: Homopolymers, Copolymers, Blends, and Composites” (Fakirov, April 2002, pp. 1235-1239, hereinafter The Handbook of Thermoplastic Polyesters) and/or MANDOKI (US 4,605,762) and/or BHATIA (US 5,136,057).
LE’s disclosure is discussed above and is incorporated herein by reference.
LE discloses to depolymerize the polyester with alcohols or carboxylic acids but fails to teach hydrolysis as the means for the depolymerization. However, it is very well known in the art that polyesters can be depolymerized with alcohol, or acids or with water (i.e., hydrolysis) as obvious process variants of depolymerization. For instance:
BIGG discloses that it is known that polylactic acid is degraded by hydrolysis (page 70, right column, lines 8-9; page 72; left column). 
The Handbook of Thermoplastic Polyesters discloses that depolymerization of polyesters can be accomplished by several methods such as hydrolysis, glycolysis or solvolysis, wherein water is used as the depolymerizing agent in hydrolysis (pages 1235-1239).
	MANDOKI discloses (see entire document) that polyesters can be depolymerized by hydrolysis by using water as the depolymerizing agent (abstract, 1:10-53).
BHATIA discloses (see entire document) recovering lactide from the hydrolytic depolymerization of polylactide (abstract, 1:5-25).
It would have been obvious to one of ordinary skill in the art to have replaced LE’s alcohol or carboxylic acid with water/hydrolysis as the depolymerizing agent as obvious variants of known methods to depolymerize polyester, such as taught by BIGG or The Handbook of Thermoplastic Polyesters or MANDOKI or BHATIA, and have thus arrived at the present claim with reasonable expectation of success.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LE et al (US 2013/0337025) in view of OSAKA et al (US 2015/0043943).
LE’s disclosure is discussed above and is incorporated herein by reference.
LE discloses air-jetting the product with compressed gas but fails to teach to contact the resin with compressive fluids during the depolymerization and fails to teach two different gases, one for contacting and one for jetting. However:
OSAKA discloses (see entire document) a method to produce polyester particles [reading on the claimed particles], the method comprising contacting a pressure plastic material ([0031]) [as claimed] with a first compressive fluid to plasticize and melt the polymer [as claimed] and jetting the melt with a second compressive fluid to obtain the particles [as claimed] (abstract, [0011]-[0013], [0022], [0024]), [0036], [0037], [0096], [0098], claims 1, 9, 10). 
The particles are used in cosmetics, medical products, etc. ([0121]).
OSAKA discloses that pressure plastic materials have the property of lowering the glass transition temperature (Tg) through the application of pressure and a gradient of change of the Tg of -2 oC/MPa or less, depending on the plastic, such as polystyrene at -9 oC/MPa, polyester at -2 oC/MPa, etc. ([0031]-[0033], [0036]-[0037], table 1) [reading on the claimed amendment regarding said property of the resin]. 
OSAKA further discloses that by lowering the Tg, the compressive fluid can plasticize the polyester without application of heat ([0031]-[0033]), and  that the process decreases the viscosity of the pressure plastic material to a low viscosity ([0099], [0102]).
OSAKA discloses that using compressive fluid advantageously lowers the glass transition temperature of the plastic so that it can plasticize and melt without the application of heat, decreases the viscosity of the pressure plastic material, reduces environmental load due to the production compared to the production using water or organic solvents; that it is fast in mass transfer and heat transfer, low in viscosity, can continually change the density, dielectric constant, solubility parameter, free volume and the like by changing temperature and pressure; since it has extremely small surface tension compared to organic solvent, it can follow a minute undulation to wet the surface with the compressive fluid; and it can be easily separated from a product by returning the pressure to normal pressure, and the compressive fluid can be recycled ([0031], [0079], [0121]).
The first compressive fluid can be any fluid that can melt the polymer, preferably carbon dioxide [as per claim 6], as it can, advantageously, easily form a supercritical state, is nonflammable, and has high safety ([0081]-[0082]) [as per claims 1 and 6].
The second compressive fluid comprises nitrogen ([0014]) [as per claims 6], wherein OSAKA discloses that the compressive nitrogen advantageously prevents the melt from being solidified in the state before being formed into particles and it improves the yield of particles ([0014], [0015], [0083]).
OSAKA further discloses that the compressive fluid can be used together with an entrainer/cosolvent such as alcohol ([0084]).
In the same field of endeavor of making polyester particles by melting a pressure plastic comprising polyester, optionally with a solvent such as alcohol, and milling/jetting the melted polyester with compressed gas into small particles for use in cosmetics and pharmaceuticals, it would have been obvious to one of ordinary skill in the art to have performed LE’s process of making the polyester particles using OSAKA’s compressive fluids during depolymerization, contacting and jetting since OSAKA discloses the various benefits of using compressive fluids in that using compressive fluid advantageously lowers the glass transition temperature of the plastic so that it can plasticize and melt without the application of heat; decreases the viscosity of the resin; reduces environmental load due to the production compared to the production using water or organic solvents; that it is fast in mass transfer and heat transfer, low in viscosity, can continually change the density, dielectric constant, solubility parameter, free volume and the like by changing temperature and pressure; since it has extremely small surface tension compared to organic solvent, it can follow a minute undulation to wet the surface with the compressive fluid; and it can be easily separated from a product by returning the pressure to normal pressure, and the compressive fluid can be recycled; that carbon dioxide for the melting step is advantageous in that it can easily form a supercritical state, is nonflammable, and has high safety; and that compressive nitrogen advantageously prevents the melt from being solidified in the state before being formed into particles and it improves the yield of particles; and have thus arrived at the present claims with reasonable expectation of success.

Claims 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OSAKA et al (US 2015/0043943).
OSAKA’s disclosure is discussed above and is incorporated herein by reference.
OSAKA discloses that the compressive fluid can be used together with an entrainer/cosolvent such as alcohol ([0084]) and discloses that the process decreases the viscosity of the pressure plastic material to a low viscosity ([0099], [0102]), but does not explicitly teach if the lowering of the viscosity and the cosolvent/alcohol causes depolymerization. 
However, it seems from claim 3 and amended claim 1 that the depolymerizing is achieved with a compressive fluid. Since OSAKA discloses a substantially identical process as claimed wherein a pressure plastic material, having the property of a gradient change of the Tg of -2oC/MPa or less, is contacted with a compressive fluid to obtain a melted product, and jettied with a compressive fluid to granulate of the particles, as per claims 1 and 3, and since OSAKA further discloses that a cosolvent such as alcohol is present and the process decreases the viscosity of the pressure plastic material to a low viscosity, OSAKA’s pressure plastic material is inherently depolymerized.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over OSAKA et al (US 2015/0043943) in view of LE et al (US 2013/0337025).
	OSAKA’s and LE’s disclosures are discussed above and are incorporated herein by reference.
Although not recited in claims 1 and 3, if Applicant argues that the present invention needs a depolymerizing agent, in addition to the compressive fluid, in order to depolymerize the resin, then the following rejection applies:
In the same field of endeavor of making polyester particles by melting a pressure plastic material comprising polyester, optionally with a solvent such as alcohol, and milling/jetting the melted polyester with compressed gas into small particles for use in cosmetics and pharmaceuticals, it would also have been obvious to one of ordinary skill in the art to have depolymerized OSAKA’s polyester as taught by LE since LE discloses that it is advantageous to first depolymerize the polyester in order to reduce its molecular weight so as to enable the polyester to the milled to the desired particles size ([0028]), and have thus arrived at the present claims with reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OSAKA et al (US 2015/0043943) in view of LE et al (US 2013/0337025) and further in view of BIGG (“Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on their Properties”, Advances in Polymer Technology, Vol. 24, No. 2, 69-82 (2005)) and/or the Handbook of Thermoplastic Polyesters: Homopolymers, Copolymers, Blends, and Composites” (Fakirov, April 2002, pp. 1235-1239, hereinafter The Handbook of Thermoplastic Polyesters) and/or MANDOKI (US 4,605,762) and/or BHATIA (US 5,136,057).
OSAKA’s, LE’s, BIGG’s, The Handbook of Thermoplastic Polyesters’, MADOKI’s and BHATIA’s disclosures are discussed above and are incorporated herein by reference.
OSAKA in view of LE discloses to depolymerize the polyester with alcohols or carboxylic acids but fails to teach hydrolysis as the means for the depolymerization. However, it is very well known in the art that polyesters can be depolymerized with alcohol, acids or with water (i.e., hydrolysis) as obvious process variants of depolymerization. It would have been obvious to one of ordinary skill in the art to have replaced OSAKA’s and LE’s alcohol or carboxylic acid with water/hydrolysis as the depolymerizing agent as obvious variants of known methods to depolymerize polyester, such as taught by BIGG or The Handbook of Thermoplastic Polyesters or MANDOKI or BHATIA, and have thus arrived at the present claim with reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. 

Applicant submits that neither LE nor OSAKA discloses the method of producing particles in the presence of a depolymerizing agent and end-capping agent and having the claimed Tg property as amended.
Applicant’s argument is not convincing:
The depolymerizing agent and end-capping agent has been removed from claim 1.
OSAKA explicitly discloses that the resin is a pressure plastic material and explicitly discloses the claimed amendment reciting the property of the resin of lowering a Tg if pressure is applied to it and a gradient change of the Tg of -2C/MPa or less.
Although LE does not disclose said property, LE’s polyester inherently processes the claimed property since LE discloses the same polylactic acid and polybutylene succinate used in the present invention as a pressure plastic. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).

Applicant submits that applicants are not required to compare the claimed invention with the combination of cited prior arts.
Applicant’s argument is not convincing:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the applied prior art references would have suggested to those of ordinary skill in the art. If there is no merit in combining references, there would be no purpose in ever examining an invention in terms of X in view of Y.

Applicant submits, regarding claim 3, that during depolymerization the compressive fluid is supplied to provide pressure needed to lower the Tg of the resin which is a pressure material; that LE depolymerizes the polyester with a solvent, not a compressive fluid to lower the Tg; that OSAKA does not cure the deficiencies of LE because OSAKA does not teach a step of depolymerizing a resin, let alone in the presence of a compressive fluid.
Applicant’s argument has been considered but is not persuasive: 
First, although no longer claimed in claim 1, the present invention uses a depolymerizing agent/solvent in addition to the compressive fluid that lowers the Tg in order to depolymerize the resin.
LE depolymerizes  the polyester with a depolymerizing agent after which LE uses compressive fluid for jetting the product.
Since OSAKA discloses numerous benefits of using compressive fluids such as lowering the Tg so that the resin can be melted without addition of heat, it lowers the viscosity of the resin, mass transfer and heat transfer is fast, has small surface tension compared to solvents, etc., one of ordinary skill in the art would be motivated to apply a compressive fluid to LE not only during the jetting but also during the depolymerization.

Applicant submits that it would not have been obvious to combine OSAKA in view of LE because OSAKA uses the compressive  fluid with an entrainer/cosolvent to melt the resin, not to depolymerize it.
Applicant’s argument has been considered but is not persuasive: 
OSAKA melts and reduces the viscosity of the resin, which may indeed at least partially depolymerize the resin, but does not disclose whether depolymerization happens or not. However:
(1) Since OSAKA discloses a substantially identical process as per the amended claimed wherein a pressure plastic material, having the property of a gradient change of the Tg of -2oC/MPa or less, is contacted with a compressive fluid to obtain a melted product, and jettied with a compressive fluid to granulate of the particles, as per claim 1 and 3, and since OSAKA further discloses that a cosolvent such as alcohol is present and the process decreases the viscosity of the pressure plastic material to a low viscosity, OSAKA’s pressure plastic material is inherently also depolymerized.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
(2) LE gives one of ordinary skill in the art the motivation to depolymerize OSAKA’s resin because LE teaches that it is advantageous to first depolymerize the polyester in order to reduce its molecular weight so as to enable the polyester to the milled to the desired particles size, noting that both references are concerned with the same purpose of making small particles for use in cosmetics and pharmaceuticals by melting or depolymerizing  the polyester, optionally with a solvent such as alcohol, and milling/jetting the melted polyester with compressed gas into said small particles.

Applicant submits that FAKIROV, MADOKI and BHATIA do not cure the deficiencies of LE in view of OSAKA.
Applicant’s argument is not persuasive. Said references have been applied to show that it is well known in the art to depolymerize PLA with either one of alcohol, acid or water (i.e., hydrolysis).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765